Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claims 1, 2, 4 and 5, the 35 USC 112(f) interpretation and the 35 USC 112(b) rejection is withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a PRINTING APPARATUS THAT RESTRAINS POSITIONAL DEVIATION AND A PRINTING METHOD USING THE SAME.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches and specifically the underlined limitations when considered individually or as a whole:
Claim 1: “... based on an assumption of a pair of amounts of positional deviation by which the original image data deviates in the same distance positively and negatively in the width direction from the reference line, a pair of shift image data are created by shifting the original image data in the width direction according to the pair of amounts of positional deviation; and a pair of corrected shift image data are created from the pair of shift image data by performing a shading correction to uniform density variations according to dispensing characteristics of each nozzle among the plurality of nozzles; a halftone dot processor for performing a halftone dot process to express contrast in images, on the pair of corrected shift image data, thereby to create a pair of halftone shift image data, wherein halftone common image data is created which is a common part of the pair of halftone shift image data, respectively, halftone positive difference image data and halftone negative difference image data are created which are differences between the halftone common image data and the halftone positive difference image data and halftone negative difference image data, respectively, and the halftone common image data, the halftone positive difference image data, and the halftone negative difference image data are further created by a pair of positional deviation with the distance changed, and the halftone common image data, the halftone positive difference image data, and the halftone negative difference image data are created for each of plural pairs of amounts of positional deviation; a memory for storing the halftone common image data, the halftone positive difference image data, and the halftone negative difference image data as associated with the plural pairs of amounts of positional deviation, wherein halftone composite image data is created, based on the amounts of positional deviation received from the detector, and by reading from the memory and synthesizing the halftone positive difference image data or the halftone negative difference image data and the halftone common image data are created corresponding to the amounts of positional deviation in a position of the print head.”
Claim 3 is objected to based on its dependency on claim 1.
Claim 4 is similarly cited as claim 1 above.  
Claim 2: “... based on an assumption of amounts of positional deviation in the width direction from the reference line, a plurality of shift image data are created by shifting the original image data in the width direction according to the amounts of positional deviation, and corrected original image data and a plurality of corrected shift image data are created by performing a shading correction on the original image data and the shift image data to uniform density variations according to dispensing characteristics of each nozzle among the plurality of nozzles; a halftone dot processor for performing a halftone dot process to express contrast in images, on the corrected original image data and the plurality of corrected shift image data, thereby to create halftone original image data and a plurality of halftone shift image data, wherein halftone common image data is created which is a common part of the halftone original image data and the plurality of halftone shift image data, respectively, halftone positive difference image data and halftone negative difference image data are created which are differences between the halftone common image data and the halftone positive difference image data and halftone negative difference image data, respectively, and halftone difference zero image data is obtained which is a difference between the halftone original image data and the halftone common image data, and subtracting the halftone common image data and the halftone difference zero image data from each halftone shift image data, thereby obtain halftone difference image data for each of the plurality of halftone shift image data; a memory for storing the halftone common image data and the halftone difference zero image data, and storing the plurality of halftone difference image data as associated with the amounts of positional deviation, wherein halftone composite image data is created, based on the amounts of positional deviation received from the detector, and by reading from the memory the halftone difference image data are created corresponding to the amounts of positional deviation in a position of the print head and synthesizing the read-out halftone difference image data with the halftone common image data and the halftone difference zero image data; and a controller for operating the print head to print on the printing medium based on the halftone composite image data, wherein the plurality of halftone difference image data are created in a way to avoid a mutual overlapping of the image data.”
Claim 5 is similarly cited as claim 2 above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art, Higashiyama et al., Japanese Patent 6260200-B2, discloses determining a skew correction of the image by shifting the image to the image, and detects a step in units of a single pixel and a plurality of pixels that are secondarily generated between the image division ranges by the skew correction.  Higashiyama does not disclose the above limitations when considered either individually or as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672